Citation Nr: 1527350	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  12-01 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for cystic acne.

4.  Entitlement to service connection for a right eye disorder.

5.  Entitlement to service connection for bilateral pes planus.

6.  Entitlement to service connection for a left and right knee disorder, to include as secondary to bilateral pes planus.

7.  Entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides and/or as secondary to hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to December 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from March 2009, August 2009, and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in April 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The RO has indicated that new and material evidence is necessary to reopen the Veteran's claim for entitlement to service connection for a right eye disorder.  Importantly, the Board notes that the Veteran filed a timely notice of disagreement in April 2009 to the original March 2009 rating decision denying entitlement to service connection for the right eye.  See April 2009 statement.  As such, the Board finds the appeal stems from the March 2009 rating decision, and it has not become final.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.

The issues of entitlement to service connection for hypertension, cystic acne, a right eye disorder, bilateral pes planus, a left and right knee disorder, and diabetes mellitus, type 2, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for hypertension was denied by the RO in an October 1980 rating decision; the Veteran did not complete a substantive appeal.

2.  Some of the evidence received since the October 1980 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim for service connection for hypertension.


CONCLUSIONS OF LAW

1.  The October 1980 rating decision that denied entitlement to service connection for hypertension is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156, 20.1103 (2014). 

2.  The evidence received since the October 1980 rating decision is new and material, and the Veteran's claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

In this case, the Board is reopening the Veteran's claim for hypertension.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for Hypertension

The Veteran seeks to reopen his claim for entitlement to service connection for hypertension.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App 273, 283 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The record with respect to this claim reflects that a claim for service connection for hypertension was last denied in a rating decision of October 1980.  The Veteran did not express timely disagreement or submit new and material evidence within one year and subsequently the October 1980 rating decision became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection may only be reopened if new and material evidence is submitted. 

In this instance, since the October 1980 rating decision denied the claim on the basis that there was no evidence that the Veteran had a current diagnosis of hypertension, the Board finds that new and material evidence would consist of evidence that the Veteran has a current diagnosis of hypertension.

The evidence received since the October 1980 rating decision consists of numerous records and documents.  Among other things, hypertension is listed as an active problem on a February 2011 Active Problem List.  See February 2011 VA treatment note.
 
Presuming its credibility, the aforementioned evidence indicates that the Veteran has a current diagnosis of hypertension.  As a result, the Board finds that this additional evidence is neither cumulative nor redundant, and it is material since the evidence raises the possibility of substantiating the claim of service connection for hypertension.  See 38 C.F.R. § 3.156(a).  The Board determines that the claim is reopened and will remand the claim for further development.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension; to this extent, the appeal is granted.


REMAND

The claim for service connection for hypertension has been reopened.  Additionally, the Veteran seeks entitlement to service connection for cystic acne, a right eye disorder, bilateral pes planus, a left and right knee disorder, and diabetes mellitus, type 2.  

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Hypertension

During the April 2015 Hearing, the Veteran indicated that he sought treatment for hypertension from St. Luke's Hospital in Jacksonville, Florida, as well as the Jacksonville, Florida VA Medical Center, within months of discharge from service.  See April 2015 BVA Hearing Transcript, pages 12-13.

It does not appear that these records have been requested for association with the claims file.  On remand, an attempt should be made to obtain these records.  

Furthermore, the Veteran has not yet been afforded a VA examination for his hypertension.  On remand, the Veteran should be afforded a VA examination and a medical opinion should be obtained.

Cystic Acne

The Veteran entered into service without any acne or skin disorders.  See July 1977 enlistment examination.  In June 1978, the Veteran sought treatment for numerous "growths" on his face.  It was noted that he had acne, grade II, leading to scarring and keloid scars.  In September 1978, the Veteran again sought treatment for bumps on the right side of his face.  On the Veteran's November 1978 Report of Medical History for his separation, he indicated that he had bumps on his face.  The November 1978 separation examination noted cystic acne.  

The Veteran was afforded a VA examination in April 2011.  It was noted that the Veteran provided information that he had acne as a teenager and his acne existed prior to service.  He reported that during service, he was given topical ointments and oral antibiotics.  After examination, the examiner opined that the Veteran's acne preceded his active duty service and was not worsened with active duty.

The Board notes that when no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  On remand, a medical opinion must be obtained regarding the Veteran's cystic acne that utilizes the correct standard.

Right Eye 

The Veteran asserts that he was assaulted during service and hit in the eye, causing his eye to be dry as well as causing vision problems.  See April 2015 BVA Hearing Transcript, pages 15-16.  

The Board notes that the Veteran entered into service with defective distant vision.  See July 1977 entrance examination.  No additional eye disorders were noted.  On the Veteran's Report of Medical History for separation in November 1978, he indicated that he had eye trouble.  An October 1978 treatment note indicates the Veteran was in a fight with another person and injured his hand.  A questionable strabismus of the right eye was noted on his separation examination in November 1978, with an explanation of a "lazy eye" by history, normal examination.

Congenital or developmental defects, such as refractive error of the eye, are not disabilities, diseases, or injuries that are within the meaning of the applicable legislation.  38 C.F.R. § 3.303(c), 4.9.  However, service connection may be granted for a congenital defect or disorder if the evidence demonstrates that such disorder was aggravated in service.  VAOPGCPREC 82-90 (1990).

The Veteran has not yet been afforded a VA examination for his right eye.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion.

Pes Planus

The Veteran entered into service with asymptomatic pes planus.  See July 1977 entrance examination.  During service, the Veteran sought treatment for painful feet in August 1978.  He was diagnosed with pes planus, given arch supports and placed on a profile.  In November 1978, the Veteran reported foot trouble on his Report of Medical History for discharge; however, the discharge examination noted asymptomatic pes planus.

The Veteran was afforded a VA examination in July 2009.  The examiner stated that the Veteran's pes planus was congenital and not worsened beyond natural progression by military service.  The Board finds this opinion to be inadequate.  The examiner offered no rationale for the provided opinion.  The Court has held that a medical opinion that contains only conclusions is accorded no weight. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board finds a remand is necessary to obtain an addendum opinion that contains a full rationale.

Left and Right Knees 

The Veteran asserts he injured his left and right knees during an assault in service.  See April 2015 BVA Hearing Transcript, page 10.  Service treatment records indicate the Veteran sought treatment for bilateral knee pain in September 1977, at which time he was diagnosed with bilateral strains, secondary to pes planus.  

The Veteran was afforded a VA examination in April 2011.  The examiner opined that the Veteran's current knee disorders were not caused by or a result of the one-time diagnosis of a bilateral knee strain during service.  No opinion was provided regarding secondary service connection.  

The Board is required to consider all issues raised either by the claimant or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545, 552 (2008).  When determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

Here, the Board finds the Veteran's claims for left and right knee disorders are inextricably intertwined with the pending claim for bilateral pes planus.  Furthermore, a remand is necessary to obtain a medical opinion regarding whether the Veteran's claimed left and right knee disorders are proximately due to or aggravated by his bilateral pes planus.

Diabetes Mellitus, Type 2

The Veteran asserts his diabetes mellitus, type 2, is causally or etiologically due to service, to include as due to exposure to herbicides.  The Veteran has a current diagnosis of diabetes mellitus, type 2.  See February 2011 VA outpatient note.  However, exposure to herbicides has not been conceded.

As noted previously, when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004). 

Here, the Board finds that the Veteran's claim for diabetes mellitus, type 2, is inextricably intertwined with his pending claim for entitlement to service connection for hypertension.  On remand, an opinion should be obtained regarding whether the Veteran's diabetes mellitus type 2 is proximately due to or aggravated by his claimed hypertension.

Accordingly, the case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the Veteran.  The letter should notify him of the information and evidence necessary to substantiate his claims.  Notice regarding secondary service connection must be included.  The letter should also contain notice of the manner in which both disability ratings and effective dates are assigned for awards of disability benefits.  See Dingess/Hartman, 19 Vet. App. at 473.  The Veteran should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Obtain all updated and non-duplicative VA and private treatment records. 

Additionally, in particular, attempt to obtain the treatment records from:

a)  St. Luke's Hospital in Jacksonville, Florida, beginning in approximately 1979;

b)  VA Medical Center in Jacksonville, Florida, beginning in approximately 1979.

If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Afford the Veteran a VA examination for hypertension.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion on whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's hypertension is causally or etiologically due to service.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4.  Obtain an addendum opinion for cystic acne.  If deemed necessary by the examiner, afford the Veteran a VA examination for cystic acne.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner must review the claims file.  The examiner should provide the following:

a) Does the evidence clearly and unmistakably show that the Veteran's cystic acne existed prior to service?  

b) If the answer to a) is yes, does the evidence clearly and unmistakably show that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disorder?  The examiner must consider the Veteran's lay statements regarding his symptoms in service.  Whether these statements make sense from a medical point-of-view must be considered and discussed in the opinion. 

c) If the answer to either a) or b) is no, then answer the following:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's acne had its onset in service or is otherwise attributable to the symptoms experienced during service?  Again, the Veteran's lay statements in this regard must be considered.

In rendering these opinions, the examiner should consider the Veteran's statements regarding the onset of his disorder as occurring during service.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Afford the Veteran a VA examination for his right eye disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current right eye disorders should be diagnosed and noted in the report.  

a)  For any diagnosed right eye refractive error:  

Please opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right eye refractive error was subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability.  The examiner must offer comments regarding the Veteran's alleged in-service assault.

b)  For all other diagnosed right eye disorders:

i)  Please opine as to whether the Veteran's current right eye disorder, other than refractive error, is a congenital disease, a congenital defect, or an acquired disorder. 

The examiner is advised that for purposes of VA compensation, a congenital defect is defined as a condition that is more or less stationary in nature, whereas a congenital disease is defined as a condition capable of improving or deteriorating.

ii)  If the Veteran's right eye disorder is a congenital defect, was this defect subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability.  The examiner must offer comments regarding the Veteran's alleged in-service assault.

iii)  If it is determined to be a congenital disease, did this disease, which was not noted upon entrance into service, clearly and unmistakably exist prior to the Veteran's entry into active duty service? 

iv)  If the congenital disease clearly and unmistakably existed prior to service, was it clearly and unmistakably not aggravated by military service?  

v)  If the disorder did NOT clearly and unmistakably exist prior to service and/or was not clearly and unmistakably not aggravated by service, then assume for the purposes of answering the following questions that the claimed condition did not exist prior to service:

Is it at least as likely as not (at least a 50 percent probability) that the right eye disorder was incurred in or is otherwise etiologically related to active military service, to include the alleged assault during service?

The examiner must offer comments and an opinion regarding the Veteran's contention that an assault during service aggravated his right eye.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

6.  Obtain an addendum opinion for the Veteran's bilateral pes planus.  If deemed necessary by the examiner, afford the Veteran a VA examination for pes planus.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

a)  Please opine as to whether the Veteran's bilateral pes planus is a congenital disease, a congenital defect, or an acquired disorder. 

The examiner is advised that for purposes of VA compensation, a congenital defect is defined as a condition that is more or less stationary in nature, whereas a congenital disease is defined as a condition capable of improving or deteriorating.

b)  If the Veteran's bilateral pes planus is a congenital defect, was this defect subject to a superimposed disease or injury during service?  If the answer is "Yes," please describe the resultant disability.

c)  If it is determined to be a congenital disease or it was acquired, please offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that the pre-existing bilateral pes planus underwent an increase in severity during service, and if YES, whether such increase was clearly and unmistakably due to the natural progress of the condition. 

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

7.  Obtain an addendum opinion for the Veteran's bilateral knee disorders.  If deemed necessary by the examiner, afford the Veteran a VA examination for his bilateral knee disorder.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's right and left knee disorder is proximately due to OR aggravated by his bilateral pes planus.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

In doing so, the examiner must acknowledge symptoms reported during and after service, to include the in-service diagnosis of a bilateral knee strain secondary to pes planus, and discuss any medical AND lay evidence of a continuity of symptomatology. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

8.  Obtain a VA medical opinion for diabetes mellitus, type 2.  If deemed necessary by the examiner, afford the Veteran a VA examination for diabetes mellitus, type 2.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The claims file must be made available and reviewed by the examiner.  The examination report should note that the claims file was reviewed.

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a) that the Veteran's diabetes mellitus type 2, is proximately due to OR aggravated by his hypertension.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved is required.

9.  After all of the above actions have been completed, readjudicate all the claims.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

10.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


